Per Curiam.

We are unable to perceive misconduct on the part of the arbitrators. No request was made to postpone the hearing nor is there to be found any refusal to hear evidence pertinent to the controversy. In a court of law the proceeding would of course have been conducted in conformity with recognized rules of law and procedure. However, as the parties have adopted arbitration to settle their differences and as they have chosen judges of their own whose decision is to be final, they cannot be heard to complain if the result reached by the tribunal selected does not meet with their approval. (Matter of Wilkins, 169 N. Y. 494; Sweet v. Morrison, 116 N. Y. 19, 33; Matter of Delma Engineering Corp. [Johnson Contr. Corp.], 267 App. Div. 410, 414, affd. 293 N. Y. 653.) In our opinion there was no warrant for setting aside the award.
The order should be reversed and the motion to confirm the award should be granted, with costs.
Peek, P. J., Glennon, Cohn, Yan Voorhis and Shientag, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion granted. Settle order on notice. [See post, p. 760.]